Title: Thomas Jefferson to James Madison, 22 June 1817
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello
June 22. 17.
          
          In two packages, distinct from this letter, I return you your father’s meteorological diaries, which you were so kind as to lend me, and a piece on paper money recieved from you some time ago. from the former I have made out tables of rain and snow, and a calendar of animal and vegetable matters announcing the advance of seasons. having now compleated 7. years of observations since my return home, I have drawn such general results from them in the form of tables and otherwise, as may be understood comprehended by the mind, & retained by the memory. they constitute an estimate of our climate, the only useful object to which they can be applied. I inclose you a copy of both.   I have for some time been very anxious to pay you a visit: but mrs Randolph wishing to join in it, and detained by the daily expectation of the measles appearing among her children, it has been put off in until I am now within 2 or 3. days of setting out for my harvest in Bedford to be absent 3. weeks; and as I shall pass the months of Aug. & Sep. there, we  must pay our visit in July, after the harvest is over. when here an observation fell from you once or twice which did not strike me at the time, but reflection afterwards led me to hope it had meaning; and that you thought of applying your retirement to the best use possible, to a work which we have both long wished to see well done, and which we thought at one time would have been done. my printed materials are all gone to Washington,  but those in letters & notes & memms remain with me, are very voluminous, very full, and shall be entirely at your command. but this subject can be fathomed only in conversation, and must therefore await the visit.—we just learn the desperate situation of young Eston Randolph son of T. E. Randolph our neighbor; the two families being in their intercourse and relations almost as one, fills that of Monticello with affliction. he had just landed at Baltimore from an East India voyage. ever & affectionately yours.
          Th: Jefferson
        